Title: [Diary entry: 29 November 1785]
From: Washington, George
To: 

Tuesday 29th. Thermometer at 44 in the Morning—54 at Noon and 54 at Night. A large hoar frost followed by Southerly Wind and some Clouds—but upon the whole tolerably clear & pleasant. Sent my Boat to Alexandria for a Hhd. of Common Rum and some Articles brought from Boston for me by General Lincoln. Majr. G. Washington went up to receive them.  Went out after Breakfast with my hounds from France, & two which were lent me, yesterday, by young Mr. Mason. Found a Fox which was run tolerably well by two of the Frh. Bitches & one of Mason’s Dogs. The other French Dogs shewed but little disposition to follow and with the second Dog of Mason’s got upon another Fox which was followed slow and indifferently by some & not at all by the rest until the sent became so cold that it cd. not be followed at all.